Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group 2, claims 7-11 & 16-30 in reply filed 10/15/21 is acknowledged.  Non-elected claims 1-6 and 12-15 are canceled without prejudice or disclaimer. Applicants’ traversal is on the ground(s):  “Applicant does not wish to be bound by the Examiner's reasoning in requiring restriction”. 
	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
	The requirement is still deemed proper and is therefore made FINAL.
2.					Priority
Receipt is acknowledged of papers (foreign priority, 17154633.6 , filed 02/03/2017) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
4. 					Drawings
The drawings filed on 8/2/19 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.					Sequence Rules
	The instant specification on page 20, legend to Figure 2 and Drawings (Figure 2) present alignment of amino acid sequences that is encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but fails to comply with the requirements.  According to 37 CFR 1.821-825, every disclosed amino acid sequence of four or more residues or 10 or more nucleotides must be identified by a SEQ ID NO.  The amino acid sequence(s) presented in Figure 2 requires having a sequence identifier.  
Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification.
Note: If the amino acid sequence(s) is/are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO:, following the sequence OR amend the legend to Figure 2 by providing the appropriate SEQ ID Nos.
Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
7. 	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 7-11 & 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
Claims 1-12 are directed to the following genus claims:
7. (Currently Amended) An isolated nucleic acid comprising a sequence coding for a mutated arylsulfatase A (ARSA) enzyme, or a functional fragment thereof, wherein the mutated ARSA enzyme or the functional fragment thereof comprises an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1, wherein the mutated ARSA enzyme amino acid sequence when aligned to the sequence of SEQ ID NO: 1 comprises at least one amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1.  
8. (Currently Amended) A vector, comprising a nucleic acid, the nucleic acid comprising a sequence coding for a mutated arylsulfatase A (ARSA) enzyme, or a functional fragment thereof , wherein the mutated ARSA enzyme or the functional fragment thereof comprises an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1, wherein the mutated ARSA enzyme amino acid sequence when aligned to the sequence of SEQ ID NO: 1 comprises at least one amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1.  
9. (Currently Amended) The vector according to claim 8, which is an expression vector, comprising promoter sequence operably linked to the nucleic acid.
10. A recombinant cell comprising a nucleic acid comprising a sequence coding for a mutated arylsulfatase A (ARSA) enzyme, or a functional fragment thereof, wherein the mutated ARSA enzyme or the functional fragment thereof comprises an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1, wherein the mutated ARSA enzyme amino acid sequence when aligned to the sequence of SEQ ID NO: 1 comprises at least one amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1, or the mutated ARSA enzyme or the functional fragment thereof encoded by said nucleic acid.  
11. (Currently Amended) The recombinant cell according to claim 10, which is a plant cell, a yeast cell, a bacterial cell, an insect cell or a vertebrate, preferably a mammalian cell such as a Chinese Hamster Ovary (CHO) cell, or a hematopoietic stem cell (HSC).  
12-15. (Canceled)  
  
16. (New) The isolated nucleic acid according to claim 7, wherein the mutated ARSA enzyme, or the functional fragment thereof, when aligned to the sequence of SEQ ID NO: 1, comprises at least one amino acid mutation at amino acid positions 202, 286 and/or 291 of SEQ ID NO: 1, and, preferably, comprises an amino acid sequence at least 80% identical to the sequence of SEQ ID NO: 3 or 4.  
17. (New) The isolated nucleic acid according to claim 7, wherein the amino acid mutation is selected from a substitution, deletion, addition, insertion or amino acid modification, preferably is an amino acid substitution.  
18. (New) The isolated nucleic acid according to claim 7, wherein the amino acid sequence of the mutated ARSA enzyme, or of the functional fragment thereof, when aligned to the sequence of SEQ ID NO: 1, comprises at least one amino acid mutation selected from M202V, T286L and/or R291N compared to SEQ ID NO: 1, preferably of at least M202V.  
19. (New) The isolated nucleic acid according to claim 7, wherein the mutated ARSA enzyme, or the functional fragment thereof, retains an enzymatic activity of degradation of sulfatides, preferably an activity of degradation of cerebroside 3-sulfate into cerebroside and sulfate.  
20. (New) The isolated nucleic acid according to claim 7, wherein the nucleic acid comprises a nucleic acid sequence with at least 80% sequence identity to SEQ ID NO: 2.  
preferably at least one polynucleotide mutation at nucleic acid positions A604, T605 and/or G606.  
22. (New) The isolated nucleic acid sequences according to claim 21, wherein the at least one polynucleotide mutation is random mutagenesis, site-specific mutagenesis, oligonucleotide directed mutagenesis, gene shuffling, directed evolution techniques, combinatorial mutagenesis, and/or site saturation mutagenesis.  
23. (New) The isolated nucleic acid according to claim 21, wherein the nucleotide and/or amino acid mutation constitutes a murinization of a residue in the human ARSA enzyme to a corresponding murine ARSA enzyme residue.  
24. (New) The isolated nucleic acid according to claim 7, wherein the nucleic acid is a desoxyribonucleic acid (DNA), a ribonucleic acid (RNA), or an artificially synthesized polymer similar to DNA or RNA, preferably a complementary DNA (cDNA).  
25. (New) The vector according to claim 8, wherein the vector is a plasmid, naked nucleic acid, viral vector, virus, nucleic acid complexed with one or more polypeptide or other molecules, and/or a nucleic acid immobilized on solid phase particles  
26. (New) The vector according to claim 8, wherein the vector comprises a material to aid in achieving entry of the nucleic acid into a cell, preferably wherein the material is a viral particle, liposome, or protein coating.  
27. (New) The vector according to claim 8, wherein the vector is a plant-specific, bacterial, yeast, insect or a vertebrate specific vector, preferably a mammalian specific vector.  
28. (New) The vector according to claim 8, wherein the vector is a viral vector, preferably wherein the vector is a retroviral and adeno-associated viral vector.  
29. (New) The vector according to claim 8, wherein the vector is suitable for use in gene therapy, preferably wherein the gene therapy is based on the transformation of autologous adult stem cells.  
30. (New) The recombinant cell according to claim 10, wherein the recombinant cell is an autologous human cell derived from a patient suffering from a disease that is treatable with the mutated ARSA or the functional fragment thereof.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, 
 
The specification, however, only provides description of a few mutational modifications to “An isolated nucleic acid of SEQ ID NO: 2 encoding a mutated arylsulfatase A (ARSA) enzyme, wherein the mutated ARSA enzyme consists of the amino acid sequence of SEQ ID NO: 1, and the amino acid mutation is selected from M202V, T286L and/or R291N compared to SEQ ID NO: 1.” The specification does not contain any disclosure or description of the structure and function of all DNA sequences that are encompassed by “An isolated nucleic acid comprising a sequence coding for a mutated arylsulfatase A (ARSA) enzyme, or a functional fragment thereof, wherein the mutated ARSA enzyme or the functional fragment thereof comprises an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1, wherein the mutated ARSA enzyme amino acid sequence when aligned to the sequence of SEQ ID NO: 1 comprises at least one amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1; or a derivative derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the enzymatic activity of an arylsulfatase A. The 3 species (mutants) disclosed from Homo sapiens are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of arylsulfatase A  enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a arylsulfatase A and sequences having varying sequence homology, i.e., 80% of SEQ ID NO: 1, 3 or 4.  Those of ordinary skill in the art would not be able to identify without further testing what other specific mutants of the amino acid sequence of SEQ ID NO: 1 (or the DNA encoding the protein) would have the desired arylsulfatase A activity. No fragments or the associated function (functional fragment), whether enzymatic, immunological, binding, etc., are described.
The genus of polynucleotides/polypeptides (at least 80% of SEQ ID NO: 2, 1, 3 or 4) that comprise these DNA molecules (SEQ ID NO: 2) or polypeptide molecules (SEQ ID NO: 1, 3 or 4) and encoding many different proteins may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 20% of the arylsulfatase A sequence (for example of SEQ ID NO: 1) that can be varied and still result in a protein having arylsulfatase A activity. An important consideration is that structure is not necessarily a reliable indicator of function. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein’s tertiary structure.
The claim includes a genus that can be analyzed at several levels sequentially for the purpose of focusing the issue. First, the disclosure of SEQ ID NO: 2 (for example) combined with pre-existing knowledge in the art regarding the genetic code and its redundancies would have put one in possession of the genus of nucleic acids that encode SEQ ID NO: 1 (the encoding protein or arylsulfatase A). With the aid of a computer, one of skill in the art could 
Claim Rejections - 35 USC § 112, first paragraph (Enablement)
Claims 7-11 & 16-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Claims 7-11 & 16-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for - An isolated nucleic acid of SEQ ID NO: 2 encoding a mutated arylsulfatase A (ARSA) enzyme, wherein the mutated ARSA enzyme consists of the amino acid sequence of SEQ ID NO: 1, and the amino acid mutation is selected from M202V, T286L and/or R291N compared to SEQ ID NO: 1, the corresponding vector and host cell; does not reasonably provide enablement for any - An isolated nucleic acid comprising a sequence coding for a mutated arylsulfatase A (ARSA) enzyme, or a functional fragment thereof, wherein the mutated ARSA enzyme or the functional fragment thereof comprises an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 1, wherein the mutated ARSA enzyme amino acid sequence when aligned to the sequence of SEQ ID NO: 1 comprises at least one amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1, or the vector and recombinant host cell comprising such a nucleic acid and with a range of biological/functional activity, which amounts to a 20% modification of the sequence by insertion, deletion or substitution, and encoding a protein which has the biological activity of a arylsulfatase A . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; 
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.  
	The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of arylsulfatase A, broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the nucleotide sequence of SEQ ID NO: 2 and encoded amino acid sequence of arylsulfatase A of SEQ ID NO: 1.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
not establish: (A) regions of the protein structure which may be modified without effecting arylsulfatase A  activity; (B) the general tolerance of arylsulfatase A  to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any arylsulfatase A  residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including arylsulfatase A  with an enormous number of nucleic acid/amino acid modifications of the  of SEQ ID NO: 2/1 [as a result of modifying the DNA]. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the numerous DNA encoding arylsulfatase A (s), vectors or recombinant host cell having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
9.		Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 & 16-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 7-11, 16-19 & 30 recite the phrase “functional fragment thereof”. The phrase is unclear about the size of the fragment and the associated function. Clarification is required.
Claims 20-29 are included in the rejection for failing to correct the defect present in the base claim(s).
10.	Claims 11, 16-19, 21, 24 & 26-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 11, 16-19, 21, 24 & 26-29 recite the phrase “preferably”. The phrase is unclear about the size of the fragment and the associated function. Clarification is required.
The use of the expressions “preferably” attempts to give both broad and narrow meaning to the scope of the above claims. These claims are unclear.
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 16-21 & 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AC:G7PG79 (2012). 
AC: G7PG79 discloses a sulfatase that is 95.9% identical to Applicants’ SEQ ID NO: 1 (see the sequence alignment below between Applicants’ SEQ ID NO: 1 and AC:G7PG79). The amino acid mutation compared to the sequence between residues 100 and 400 of SEQ ID NO: 1, including M202V are also provided in the cited sequence.

G7PG79_MACFA
ID   G7PG79_MACFA            Unreviewed;       507 AA.
AC   G7PG79;
DT   25-JAN-2012, integrated into UniProtKB/TrEMBL.
DT   25-JAN-2012, sequence version 1.
DE   RecName: Full=Sulfatase domain-containing protein {ECO:0000259|Pfam:PF00884};
GN   ORFNames=EGM_02852 {ECO:0000313|EMBL:EHH65972.1};
OS   Macaca fascicularis (Crab-eating macaque) (Cynomolgus monkey).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi; Mammalia;
OC   Eutheria; Euarchontoglires; Primates; Haplorrhini; Catarrhini;
OC   Cercopithecidae; Cercopithecinae; Macaca.
OX   NCBI_TaxID=9541 {ECO:0000313|Proteomes:UP000009130};
RN   [1] {ECO:0000313|EMBL:EHH65972.1, ECO:0000313|Proteomes:UP000009130}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CE-4 {ECO:0000313|EMBL:EHH65972.1,
RC   ECO:0000313|Proteomes:UP000009130};
RX   PubMed=22002653; DOI=10.1038/nbt.1992;
RA   Yan G., Zhang G., Fang X., Zhang Y., Li C., Ling F., Cooper D.N., Li Q.,
RA   Li Y., van Gool A.J., Du H., Chen J., Chen R., Zhang P., Huang Z.,
RA   Thompson J.R., Meng Y., Bai Y., Wang J., Zhuo M., Wang T., Huang Y.,
RA   Wei L., Li J., Wang Z., Hu H., Yang P., Le L., Stenson P.D., Li B., Liu X.,
RA   Ball E.V., An N., Huang Q., Zhang Y., Fan W., Zhang X., Li Y., Wang W.,
RA   Katze M.G., Su B., Nielsen R., Yang H., Wang J., Wang X., Wang J.;
RT   "Genome sequencing and comparison of two nonhuman primate animal models,
RT   the cynomolgus and Chinese rhesus macaques.";
RL   Nat. Biotechnol. 29:1019-1023(2011).
CC   -!- COFACTOR:
CC       Name=Ca(2+); Xref=ChEBI:CHEBI:29108;
CC         Evidence={ECO:0000256|ARBA:ARBA00001913};
CC   -!- PTM: The conversion to 3-oxoalanine (also known as C-formylglycine,
CC       FGly), of a serine or cysteine residue in prokaryotes and of a cysteine
CC       residue in eukaryotes, is critical for catalytic activity.
CC       {ECO:0000256|PIRSR:PIRSR600917-51}.
CC   -!- SIMILARITY: Belongs to the sulfatase family.
CC       {ECO:0000256|ARBA:ARBA00008779}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CM001285; EHH65972.1; -; Genomic_DNA.
DR   STRING; 9541.XP_005566911.1; -.
DR   eggNOG; KOG3867; Eukaryota.
DR   OMA; PDVKCFG; -.

DR   GO; GO:0008484; F:sulfuric ester hydrolase activity; IEA:InterPro.
DR   Gene3D; 3.40.720.10; -; 1.
DR   InterPro; IPR017850; Alkaline_phosphatase_core_sf.
DR   InterPro; IPR024607; Sulfatase_CS.
DR   InterPro; IPR000917; Sulfatase_N.
DR   Pfam; PF00884; Sulfatase; 1.
DR   SUPFAM; SSF53649; SSF53649; 1.
DR   PROSITE; PS00523; SULFATASE_1; 1.
DR   PROSITE; PS00149; SULFATASE_2; 1.
PE   3: Inferred from homology;
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..18
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           19..507
FT                   /note="Sulfatase domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5003502231"
FT   DOMAIN          21..346
FT                   /note="Sulfatase"
FT                   /evidence="ECO:0000259|Pfam:PF00884"
FT   MOD_RES         69
FT                   /note="3-oxoalanine (Cys)"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR600917-51"
SQ   SEQUENCE   507 AA;  53652 MW;  0ED9172E01F7576E CRC64;

  Query Match             95.9%;  Score 2616;  DB 61;  Length 507;
  Best Local Similarity   96.3%;  
  Matches  488;  Conservative    7;  Mismatches   12;  Indels    0;  Gaps    0;

Qy          1 MGAPRSLLLALAAGLAVARPPNIVLIFADDLGYGDLGCYGHPSSTTPNLDQLAAGGLRFT 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db          1 MGAPRSLLLALAAGLAVARPPNIVLIFADDLGYGDLGCYGHPSSTTPNLDQLAAGGLRLT 60

Qy         61 DFYVPVSLCTPSRAALLTGRLPVRMGMYPGVLVPSSRGGLPLEEVTVAEVLAARGYLTGM 120
              |||||  ||||||||||||||||| |||||||||||||||||||||:|||||||||||||
Db         61 DFYVPAPLCTPSRAALLTGRLPVRTGMYPGVLVPSSRGGLPLEEVTLAEVLAARGYLTGM 120

Qy        121 AGKWHLGVGPEGAFLPPHQGFHRFLGIPYSHDQGPCQNLTCFPPATPCDGGCDQGLVPIP 180
              ||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGKWHLGVGSEGAFLPPHQGFHRFLGIPYSHDQGPCQNLTCFPPATPCDGGCDQGLVPIP 180

Qy        181 LLANLSVEAQPPWLPGLEARYMAFAHDLMADAQRQDRPFFLYYASHHTHYPQFSGQSFAE 240 M202V
              ||||||||||||||| |||||:||| |||||||||||||||||||| |||||||||:||:
Db        181 LLANLSVEAQPPWLPRLEARYVAFARDLMADAQRQDRPFFLYYASHPTHYPQFSGQNFAK 240

Qy        241 RSGRGPFGDSLMELDAAVGTLMTAIGDLGLLEETLVIFTADNGPETMRMSRGGCSGLLRC 300
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db        241 RSGRGPFGDSLMELDAAVGTLMTAIRDLGLLEETLVIFTADNGPETMRMSRGGCSGLLRC 300

Qy        301 GKGTTYEGGVREPALAFWPGHIAPGVTHELASSLDLLPTLAALAGAPLPNVTLDGFDLSP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GKGTTYEGGVREPALAFWPGHIAPGVTHELASSLDLLPTLAALAGAPLPNVTLDGFDLSP 360

Qy        361 LLLGTGKSPRQSLFFYPSYPDEVRGVFAVRTGKYKAHFFTQGSAHSDTTADPACHASSSL 420
              |||||||||||||||||| |||||||||||:|||||||||||||||||||||||||||||
Db        361 LLLGTGKSPRQSLFFYPSDPDEVRGVFAVRSGKYKAHFFTQGSAHSDTTADPACHASSSL 420


              ||||||||||||:|||||||||||||||||||||||||||||||||||||||||||:|||
Db        421 TAHEPPLLYDLSEDPGENYNLLGGVAGATPEVLQALKQLQLLKAQLDAAVTFGPSQMARG 480

Qy        481 EDPALQICCHPGCTPRPACCHCPDPHA 507
              ||||||||| ||||| |||||||||||
Db        481 EDPALQICCRPGCTPHPACCHCPDPHA 507

12. 	Information Disclosure Statements (IDSs) filed 8/2/19 & 10/29/19 are acknowledged. Signed copies of the same are provided with this Office Action.
13.	No claim is allowed. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940